1

2

3                              UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5                                               ***

6     In re: R. Christopher Reade,                        Case No. 2:19-cv-00756-MMD
      Attorney at Law, Bar No. 6791
7                                                                    ORDER

8

9
10   I.     SUMMARY

11          This is an attorney discipline matter. Before the Court is R. Christopher Reade’s

12   renewed petition for reinstatement and a supplement thereto (collectively, the “Petition”).

13   (ECF Nos. 10, 11.) As further explained below, the Court will grant Mr. Reade’s Petition.

14   II.    BACKGROUND

15          Mr. Reade pled guilty to one count of accessory after the fact to money laundering

16   regarding a number of consequential lies he told, and money he transferred, on behalf of

17   his clients who either pled guilty or were convicted of several federal crimes for operating

18   a Ponzi scheme involving foreign currency futures trading. See U.S. v. Reade, Case No.

19   2:14-cr-00022-KJD-CWH-1, ECF Nos. 15, 22, 24 (D. Nev. Filed Jan. 16, 2014). He was

20   sentenced to one year and one day in custody, three years of supervised release, and

21   ordered to pay a $40,000 fine. See id. at ECF No. 24.

22          Mr. Reade reported his conviction to this Court under what is now LR IA 11-7(c).

23   (ECF No. 1.) The Court therefore issued an order of disbarment on October 28, 2014.

24   (ECF No. 2.) Mr. Reade previously petitioned the Court for reinstatement under LR IA 11-

25   7(i). (ECF No. 5.) The Court denied that earlier petition because Mr. Reade remained

26   subject to certain probationary conditions imposed on him by the Nevada Supreme Court

27   (“NSC”). (ECF No. 7.) However, the Court’s denial of that petition was without prejudice

28
1    to Mr. Reade filing a renewed petition once he could demonstrate he had successfully

2    discharged the NSC’s probationary conditions. (Id.)

3           In his Petition, Mr. Reade asks to be reinstated because he has successfully

4    discharged the NSC’s probationary conditions, and has otherwise rehabilitated himself

5    following the events that led him to plead guilty to a federal crime. (ECF No. 10.) Most

6    pertinent to the Court’s prior order, he attached a current certificate of good standing from

7    the State Bar of Nevada. (ECF No. 10-1 at 38.) Mr. Reade then submitted a supplement

8    to his Petition consisting of a letter from the State Bar of Nevada confirming that he has

9    successfully discharged the probationary conditions the NSC imposed on him. (ECF No.

10   11 at 3.)

11   III.   DISCUSSION

12          Local Rule IA 11-7(i) states that an attorney who is the subject of an order of

13   suspension “may petition for reinstatement to practice before this court or for modification

14   of the order as may be supported by good cause and the interests of justice.” LR IA 11-

15   7(i). The Rule further provides: “if the attorney was readmitted by the supervising court or

16   the discipline imposed by the supervising court was modified or satisfied, the petition must

17   explain the situation with specificity, including a description of any restrictions or

18   conditions imposed on readmission by the supervising court.” Id. However, the decision

19   as to whether and under what circumstances the attorney will be reinstated to practice

20   before this Court is left to the discretion of the Chief Judge, or other reviewing Judge if

21   the Chief Judge refers the matter to another judge. See id.; see also LR IA 11-7(a).

22          The Court will grant the Petition because Mr. Reade has sufficiently demonstrated

23   he has successfully discharged the NSC’s probationary conditions and is an attorney in

24   good standing with the State Bar of Nevada. (ECF Nos. 10-1 at 38, 11 at 3.) Moreover,

25   Mr. Reade’s Petition demonstrates understanding of the Court’s prior order granting him

26   leave to show that he is able to practice in Nevada state courts unencumbered by any

27   probationary conditions. (ECF No. 7.) In addition, Mr. Reade has expressed remorse for

28   his significant misconduct (ECF No. 10 at 13-14), accepted responsibility for it (id.), and

                                                  2
1    proffered evidence as to his efforts towards rehabilitation in the years since he went on

2    voluntary inactive status and pled guilty to a federal crime (ECF Nos. 10, 10-1). The Court

3    thus finds that Mr. Reade has shown good cause to be readmitted to the bar of this Court,

4    and that his readmission is in the interest of justice. See LR IA 11-7(i).

5    IV.    CONCLUSION

6           It is therefore ordered that Mr. Reade’s renewed petition for reinstatement (ECF

7    No. 10) is granted.

8           DATED THIS 23rd day of December 2019.

9

10
                                                MIRANDA M. DU
11                                              CHIEF UNITED STATES DISTRICT JUDGE

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27
28

                                                   3
